Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PLAGEMANN et al. (2016/0167259) as evidenced by WEIDNER (5,627,230).
	Regarding claims 1-2, PLAGEMANN et al. discloses a method of coating a polyurethane pultrusion composite material, comprising:
	a) preparing a polyurethane pultrusion composite material by a polyurethane pultrusion process [0018], the polyurethane pultrusion process comprising: impregnating a fiber reinforcing material [0019] with polyurethane resin [0021], and then curing the impregnated fiber reinforcing material in a mold [0028]; and

	PLAGEMANN et al. discloses that the temperature of the pultrusion substrate coming out of the pultrusion die is approximately 180°F (82.2°C) [0050] and that heating the pultrusion substrate can be omitted because the temperature of the pultrusion substrate as it exits the pultrusion die is sufficient for the formation of the one or more adhesive tie layers [0051].  Therefore, the drawn polyurethane pultrusion composite material can be coated with polyvinylidene fluoride at said 180°F (82.2°C) which falls within the claimed temperature range.  Furthermore, it is well known in the art for such pultruded composite material to be coated within temperatures of 150°F to 180°F (66-82°C) after being drawn from the pultrusion die or mold as evidenced by WEIDNER.
	Regarding claim 7, PLAGEMANN et al. discloses the fiber reinforcing material is selected from glass fibers, basalt fibers, carbon aramid fibers, Kevlar fibers, natural fibers [0019].
	Regarding claim 8, PLAGEMANN et al. discloses the polyurethane pultrusion composite material is selected from architectural fenestration component, a building component, a solar component, a furniture component, or a refrigeration component [0026].

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PLAGEMANN et al. (2016/0167259) as evidenced by WEIDNER (5,627,230) as applied to claims 1-2 and 7-8, and in further view of DOMBROWSKI et al. (2014/0170327).
	The teachings of PLAGEMANN et al. and WEIDNER are applied as described above for claims 3, 4, and 6.
	Regarding claim 3, PLAGEMANN et al. is silent to the coating to be a two-component waterborne polyurethane.  However, DOMBROWSKI et al. discloses a waterborne two component polyurethane coating that offers good flow and leveling, good appearance (such as gloss and clarity), reasonable hardness, fast cure properties and low volatile organic compound content [0002].  PLAGEMANN et al. discloses a need for a coating that can improve weatherability, durability, and aesthetics of the finished pultruded polyurethane article [0003].  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of PLAGEMANN et al. by 
	Regarding claims 4 and 6, DOMBROWSKI et al. discloses the two-component waterborne polyurethane coating can be cured at ambient temperatures or at temperatures ranging from 4 to 150°C, preferably ambient conditions to 80°C and the curing times generally range from 10 minutes (at elevated temperatures) to 14 days [0054].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over PLAGEMANN et al. (2016/0167259) as evidenced by WEIDNER (5,627,230) as applied to claims 1-2 and 7-8, and in further view of EKIN et al. (8,343,601).
	The teachings of PLAGEMANN et al. and WEIDNER are applied as described above for claims 3, 4, and 6.
	Regarding claim 5, PLAGEMANN et al. is silent to the coating to be a one-component waterborne polyurethane.  However, EKIN et al. discloses a one-component waterborne polyurethane coating that provides a decorative effect or enhances substrate properties such as anti-shattering properties, abrasion resistance, increased elasticity and solvent resistance (C1:L11-16).  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of PLAGEMANN et al. by incorporating the one-component waterborne polyurethane of EKIN et al. as the at least one waterborne coating in PLAGEMANN et al. for the advantages associated therewith.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742